DETAILED ACTION
	This Office action is responsive to communication received 02/08/2022 – Amendment, including replacement drawings and amendment to specification. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
	Claims 1-11 and 14-21 remain pending.
Response to Amendment - Drawings
The drawings were received on 02/08/2022.  These drawings are not acceptable.  
First, sheet 11/12 displaying new FIG. 12 and sheet 12/12 displaying new FIG. 13 should have been marked as “New Sheet”.  Note 37 CFR §1.121(d) stating:
d) Drawings. One or more application drawings shall be amended in the following manner: Any changes to an application drawing must be in compliance with § 1.84  or, for a nonprovisional international design application, in compliance with §§ 1.84(c)  and 1.1026  and must be submitted on a replacement sheet of drawings which shall be an attachment to the amendment document and, in the top margin, labeled "Replacement Sheet." Any replacement sheet of drawings shall include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is amended. Any new sheet of drawings containing an additional figure must be labeled in the top margin as "New Sheet." All changes to the drawings shall be explained, in detail, in either the drawing amendment or remarks section of the amendment paper. (emphasis added). 
	Second, the drawings received 02/08/2022 add new matter.  Specifically, FIG. 12 has been described as illustrating the air table with a table top component removed to reveal a spill prevention mechanism.  A comparison of new FIG. 12 with FIG. 1 shows a partial match-up of related components.  For instance, element (60) in FIG. 1 appears to be depicted in new FIG. 12.  Also, it is understood that removal of element (30) in FIG. 1 and removal of the top cover might reveal what is shown in the center of new FIG. 12.  However, the placement and orientation of other components (e.g., component 70, component 40 and component 50) is not understood when looking at the details shown in FIG. 12.  Moreover, FIG. 12 reveals considerably more structure, albeit structure below the board surface, that was neither described in the original specification nor shown in the original drawings.   Similarly, new FIG, 13, while arguably showing what the applicant considers to be a spill latch, also reveals considerably more structure that was neither described in the original specification nor shown in the original drawings. 
Third, new FIG. 12 appears to reference two parts as element (1210).  Element (1210) has been described in the amended portion of the specification as the spill prevention mechanism. The designation on the drawings of two parts labeled as (1210) is not understood.
Response to Amendment - Specification
The amendment filed 02/08/2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: By virtue of the fact that the drawings (new FIGS. 12 and 13) received 02/08/2022 include new matter, as described herein above, the reference to new FIGS. 12 and 13 in the amended specification introduces new matter into the disclosure. 
Response to Arguments
In the arguments received 02/08/2022, the applicant argues the non-obviousness of combining the prior art references to Cusolito (USPN 7,048,604) and Arad (4,014,543).  Despite the applicant’s disagreement with the proposed combination of references under §103, the applicant states that the applicant has opted to include subject matter indicated as allowable into each of claims 1, 15 and 21, arguing that claims 1, 15 and 21 now include the limitations of original claim 13. 
IN RESPONSE:
It is noted that original claim 13 stated “wherein the spill prevention mechanism includes a plurality of additional holes or perforations in the air table that channel the liquid into a collection bin”.  It is noted that language that is generally similar to original claim 13 has been incorporated into claims 1, 15 and 21.  It is not clear if the amendment of claims 1, 15 and 21 to include less than what was originally recited in claim 13 was deliberate or inadvertent, as there is no further explanation provided by the applicant.  Also, insofar as amended claim 15, this claim has been amended to recite “a spill prevention mechanism configured to channel liquid spilled onto a top surface of the base toward a collection bin, wherein the spill prevention mechanism includes a perforation in the base that channels the liquid into the collection bin”. (emphasis added).  Contrary to applicant’s assertions that claim 15 has been amended to reflect the subject matter of previous claim 13 (and previous claim 12 from which claim 13 depends), it is noted that original claims 12 and 13 detailed “a spill prevention mechanism configured to channel liquid spilled onto a top surface of the air table away from the fan… wherein the spill prevention mechanism includes a plurality of additional holes or perforations in the air table that channel the liquid into a collection bin”. (emphasis added).  Thus, claim 15 does not include subject matter indicated as allowable.  In fact, claim 15 is deemed to introduce new matter into the claims because there is no mention whatsoever in the original disclosure that the spill prevention mechanism is configured to channel liquid spilled onto a top surface of the base toward a collection bin, wherein the spill prevention mechanism includes a perforation in the base that channels the liquid into the collection bin.  A rejection based on new matter in the claims follows herein below.  Moreover, in light of the combination of elements as now presented in amended claim 15, a new rejection based upon prior art is also being presented. 
Of further note is the fact that claims 18, 19 and 20 refer back to “[T]he system of claim 17” or “[T]he system of claim 15”.  Each of claims 15 and 17 are directed to “[A]n air activated component” or “[T]he air activated component”, not a system.  Since the discrepancy in claims 18, 19 and 20 was not previously brought to the attention of the applicant, the following non-final action on the merits is being presented for consideration. 
	FOLLOWING IS AN ACTION ON THE MERITS:
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 15-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The claimed features of independent claim 15, including “a spill prevention mechanism configured to channel liquid spilled onto a top surface of the base toward a collection bin, wherein the spill prevention mechanism includes a perforation in the base that channels the liquid into the collection bin” (emphasis added) is deemed to be new matter. The original specification at paragraph [0025] only discloses that the main table unit or air table 20 includes a spill prevention mechanism.  There is no disclosure of a spill prevention mechanism, in the form of a perforation, arranged in a top surface of a base.  
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The preamble in each of claims 18-20 refers back to “[T]he system” (of claim 17, or of claim 15).  It is not clear what “system” is being referred to.  The independent claim 15 sets forth an air activated component.  Thus, it seems claim 18 should be phrased as --The air activated component of claim 17--, while each of claims 19 and 20 should be phrased as --The air activated component of claim 15--.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 15 is rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Arad (USPN 4,014,543).  Arad shows an air activated component comprising: a base (i.e., top portion 10 may be considered to be a base) configured to be placed on an air table (i.e., the structure surrounding the base 10 combined with leg supports (12, 14) and air guns (20) together make up an air table) and receive air therefrom (i.e., FIG. 3 and col. Col. 6, lines 42-56 detailing air guns (20) and the mechanism for delivering air); an air activatable feature (52) configured to be activated by the air when the base is placed on the air table (i.e., col. 5, lines 40-68); and a spill prevention mechanism configured to channel liquid spilled onto a top surface of the base toward a collection bin, wherein the spill prevention mechanism includes a perforation in the base that channels the liquid into the collection bin.  Here, the opening in the base at each goal end defines an opening or perforation that enables a channeling of liquid into the compartment or recess (R). This recess (R) is formed by the opening on a top side and is confined by sidewalls and serves as a collection bin that is capable of holding liquid. 

 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The Supreme Court in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper "functional approach" to the determination of obviousness as laid down in Graham. The key to supporting any rejection under 35 U.S.C. 103  is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103  should be made explicit. In Ball Aerosol v. Ltd. Brands, 555 F.3d 984, 89 USPQ2d 1870 (Fed. Cir. 2009), the Federal Circuit offered additional instruction as to the need for an explicit analysis. The Federal Circuit explained that the Supreme Court’s requirement for an explicit analysis does not require record evidence of an explicit teaching of a motivation to combine in the prior art.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

"[T]he analysis that "should be made explicit" refers not to the teachings in the prior art of a motivation to combine, but to the court’s analysis. . . . Under the flexible inquiry set forth by the Supreme Court, the district court therefore erred by failing to take account of 'the inferences and creative steps,' or even routine steps, that an inventor would employ and by failing to find a motivation to combine related pieces from the prior art." Ball Aerosol, 555 F.3d at 993, 89 USPQ2d at 1877. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

The Federal Circuit’s directive in Ball Aerosol was addressed to a lower court, but it applies to Office personnel as well. When setting forth a rejection, Office personnel are to continue to make appropriate findings of fact as explained in MPEP § 2141 and § 2143, and must provide a reasoned explanation as to why the invention as claimed would have been obvious to a person of ordinary skill in the art at the time of the invention. This requirement for explanation remains even in situations in which Office personnel may properly rely on intangible realities such as common sense and ordinary ingenuity. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

I.   EXEMPLARY RATIONALES
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Exemplary rationales that may support a conclusion of obviousness include:
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(A) Combining prior art elements according to known methods to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(B) Simple substitution of one known element for another to obtain predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(C) Use of known technique to improve similar devices (methods, or products) in the same way; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Arad (USPN 4,014,543) in view of Paukert (USPN 7,389,987).  Arad lacks a button configured to activate and/or deactivate lights on the air table.  Paukert shows it to be old in the art of table games to include lights that are activated by the impact of pucks on various obstacles or borders of the table so that a player is alerted that a hit or score has occurred (i.e., col. 6, lines 12-18).  Paukert also contains pushbutton arrangements for turning lights on/off and, while these pushbuttons are player-activated, the lights are included as indicators of a particular event.  As such, one of ordinary skill in the art and before the effective filing date of the claimed invention would have found it obvious to modify the device in Arad by incorporating buttons that respond to impact of the projectile such that lights are activated/deactivated so that either the progress of the game may be monitored and/or to make the game more entertaining.  Here, combining the teachings of Arad and Paukert amounts to nothing more than combining prior art elements according to known methods to yield predictable results.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).  

Allowable Subject Matter
Claims 1-11, 14 and 21 are allowable over the prior art devices of record.  Here, the prior art of record does not show, suggest or otherwise render obvious the combination of an air table, a fan, one or more pucks, and a plurality of air activated components, each as specifically recited in independent claims 1 and 21, in further combination with a spill prevention mechanism configured to channel liquid spilled onto a top surface of the air table away from the fan, wherein the spill prevention mechanism includes a perforation in the air table that channels the liquid into a collection bin. 
Further References of Interest
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Fig. 1 in Healy;
Fig. 1 in Berkey;
Figs. 1, 2 in Bellows.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEBASTIANO PASSANITI whose telephone number is (571)272-4413. The examiner can normally be reached 9:00AM-5:00PM Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on (571)-272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SEBASTIANO PASSANITI
Primary Examiner
Art Unit 3711



/SEBASTIANO PASSANITI/Primary Examiner, Art Unit 3711